DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 08/08/2022 is acknowledged.
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a coupling member coupled to the upper to support the upper” and “extending in a direction away from the upper” which renders the claim indefinite. This limitation appears to positively claim the upper of the article of footwear. However, the preamble of Claim 1 recites “a midsole assembly of footwear providing a cushioning function to the footwear having an upper.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper. The preamble only inferentially includes the upper as part of the claimed combination of elements, therefore it is unclear if an upper is now required by the claim or is merely a statement of intended use. Should applicant intend the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” or “the upper is configured to” when relating claimed elements to the “the upper.”
Claims 2-13 depend from Claim 1 and are likewise rejected.
Claim 2 recites the limitation “an outsole under the upper, and the cushioning member extends from the coupling member toward the outsole.” which renders the claim indefinite. This limitation appears to positively claim the upper and outsole of the article of footwear. However, the preamble of Claim 1 recites “a midsole assembly of footwear providing a cushioning function to the footwear having an upper.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper and an outsole. The preamble only inferentially includes the upper as part of the claimed combination of elements, therefore it is unclear if an upper and an outsole are now required by the claim or is merely a statement of intended use. Should applicant intend the “upper” and “outsole” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper and outsole. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” or “the outsole is configured to” when relating claimed elements to the “the upper” and “the outsole.”
Claim 4 recites the limitations “supporting a bottom of the upper” and “supporting a side surface of the upper” which renders the claim indefinite. This limitation appears to positively claim the upper of the article of footwear. However, the preamble of Claim 1 recites “a midsole assembly of footwear providing a cushioning function to the footwear having an upper.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper. The preamble only inferentially includes the upper as part of the claimed combination of elements, therefore it is unclear if an upper is now required by the claim or is merely a statement of intended use. Should applicant intend the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” when relating claimed elements to the “the upper.”
Claim 5 recites the limitation “the rearfoot portion and a heel of the upper” which renders the claim indefinite. This limitation appears to positively claim the upper and outsole of the article of footwear. However, the preamble of Claim 1 recites “a midsole assembly of footwear providing a cushioning function to the footwear having an upper.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper. The preamble only inferentially includes the upper as part of the claimed combination of elements, therefore it is unclear if an upper is now required by the claim or is merely a statement of intended use. Should applicant intend the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” when relating claimed elements to the “the upper.” 
Claim 6 recites the limitation “a single body or divided into plural to be coupled to the upper” which renders the claim indefinite. This limitation appears to positively claim the upper of the article of footwear. However, the preamble of Claim 1 recites “a midsole assembly of footwear providing a cushioning function to the footwear having an upper.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper. The preamble only inferentially includes the upper as part of the claimed combination of elements, therefore it is unclear if an upper is now required by the claim or is merely a statement of intended use. Should applicant intend the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” when relating claimed elements to the “the upper.” 
Claim 11 recites the limitation “wherein each of the plurality of support pillars has an oblong shape having a cross- sectional thickness that is different in size from a width measured along an edge of the coupling member, wherein the plurality of support pillars are spaced apart at different intervals between neighboring ones, or the plurality of support pillars have different widths from each other” which renders the claim indefinite. It is not clear if the limitation “wherein each of the plurality of support pillars has an oblong shape having a cross- sectional thickness that is different in size from a width measured along an edge of the coupling member,” is required and the limitations “wherein the plurality of support pillars are spaced apart at different intervals between neighboring ones” and “the plurality of support pillars have different widths from each other” are being recited as alternatives, or if the three limitations are all being recited as alternatives. For purposes of examination, this claim will be interpreted as reciting three alternatives. 
Claim 12 recites the limitation “wherein the footwear comprises an outsole under the cushioning member, wherein the lower end of the cushioning member is attached to the outsole” which renders the claim indefinite. This limitation appears to positively claim the outsole of the article of footwear. However, the preamble of Claim 1 recites “a midsole assembly of footwear providing a cushioning function to the footwear having an upper.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an outsole. The preamble only inferentially includes the upper and footwear as part of the claimed combination of elements, therefore it is unclear if an outsole is now required by the claim or is merely a statement of intended use. Should applicant intend the “outsole” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the outsole. If not, Examiner suggests that Applicant adopts language such as “the outsole is configured to” when relating claimed elements to “the outsole.”
Claim 22 recites the limitation “the midsole assembly comprising a support body that supports a side surface of the upper, is bent convexly outward from a side surface of the upper, and extends to the outsole to form an empty space between the upper and the outsole” which renders the claim indefinite. This limitation appears to positively claim the upper and the outsole of an article of footwear. However, the preamble of Claim 22 recites “midsole assembly of footwear having an upper and an outsole.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper and an outsole. The preamble only inferentially includes the upper, the outsole, and the article of footwear as part of the claimed combination of elements, therefore it is unclear if an upper and an outsole is now required by the claim or is merely a statement of intended use. Should applicant intend the “outsole” and the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper and the outsole. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” or “the outsole is configured to” when relating claimed elements to “the upper” and “the outsole.”
Claims 23-25 depend from Claim 22 and are likewise rejected.
Claim 23 recites the limitations “along an edge of the upper” and “between the upper and the outsole” which renders the claim indefinite. This limitation appears to positively claim the upper and the outsole of an article of footwear. However, the preamble of Claim 22 recites “midsole assembly of footwear having an upper and an outsole.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper and an outsole. The preamble only inferentially includes the upper, the outsole, and the article of footwear as part of the claimed combination of elements, therefore it is unclear if an upper and an outsole is now required by the claim or is merely a statement of intended use. Should applicant intend the “outsole” and the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim includes the entire article of footwear including the upper and the outsole. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” or “the outsole is configured to” when relating claimed elements to “the upper” and “the outsole.”
Claim 24 recites the limitation “along an edge of the upper” which renders the claim indefinite. This limitation appears to positively claim the upper of an article of footwear. However, the preamble of Claim 22 recites “midsole assembly of footwear having an upper and an outsole.” Applicant has now introduced a structure outside of the scope of the midsole assembly, specifically an upper a. The preamble only inferentially includes the upper, the outsole, and the article of footwear as part of the claimed combination of elements, therefore it is unclear if an upper is now required by the claim or is merely a statement of intended use. Should applicant intend the “upper” to be a positive element of the claimed combination, Examiner respectfully suggests amending the preamble such that the scope of the claim include the entire article of footwear including the upper. If not, Examiner suggests that Applicant adopts language such as “the upper is adapted to” when relating claimed elements to “the upper.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elder et al. (US 9629414).
Regarding Claim 1, Elder et al. teaches a midsole assembly (300) of footwear providing a cushioning function to the footwear (10) having an upper (100), the midsole assembly (300) comprising: a coupling member (310) coupled to the upper (100) to support the upper (col. 6 ll. 54-55, “upper support element 310 may be attached to a lower surface of upper 100”); and a cushioning member (320) coupled to a side surface (314) of the coupling member (310) (fig. 1B shows the cushioning member (320) coupled to a side surface (314) of the coupling member (310)), bent to be convexly curved outward, and extending in a direction away from the upper to form an empty space under the coupling member (figs. 1B, 2C, and 2G show the cushioning member (320) bent to be convexly curved outward and extending away from the upper (100) forming an empty space under the upper).
Regarding Claim 2, Elder et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Elder et al. further teaches wherein the footwear (10) comprises an outsole (210) under the upper, and the cushioning member (320) extends from the coupling member (310) toward the outsole (210) (col. 6 ll. 61-64, “an outsole structure 210 may be positioned below flexure element 320. In some embodiments, flexure element 320 may be attached to an upper surface of outsole structure 210”).
Regarding Claim 3, Elder et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Elder et al. further teaches wherein the coupling member (310) is configured to be coupled under at least a rearfoot portion of the upper (100) to support the rearfoot portion (fig. 1A shows the coupling member (310) coupled under a rearfoot portion of the upper and therein providing support to the rearfoot portion).
Regarding Claim 4, Elder et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Elder et al. further teaches wherein the coupling member (310) comprises: a base plate (312) supporting a bottom of the upper; and a side coupling (314) portion supporting a side surface of the upper (100) (col. 8 ll. 50-52, “upper support element includes a plate element 312 having lateral, medial and/or heel flanges 314 extending around the perimeter thereof”; Figs. 1A-B show the base plate (312) supporting the bottom of the upper and the side coupling (314) supporting the side surface of the upper).
Regarding Claim 5, Elder et al. teaches all of the limitations of the midsole assembly of Claim 4, as discussed in the rejections above. Elder et al. further teaches wherein the base plate (312) is configured to be coupled under a rearfoot portion of the upper (100) to support the rearfoot portion, wherein the side coupling portion (314) is formed to be curved to surround a side surface of the rearfoot portion and a heel of the upper (col. 8 ll. 52-56, “Plate element 312 may be generally horizontally oriented and may conform or generally conform to the corresponding contours of a user's foot. Lateral flanges 314a and medial flange 314b may extend all or part of the way along the side edges of plate element 312. Heel flange 314c may extend all or part of the way across the back edge of the heel”; Figs. 1A-B show the baseplate under the rearfoot portion of the upper and the side coupling portion curved supporting and curved around a heel of the upper).
Regarding Claim 6, Elder et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Elder et al. further teaches wherein the coupling member (310) comprises a side coupling portion (314) configured to support a side surface of the upper (100), wherein the side coupling portion is formed as a single body or divided into plural to be coupled to the upper (fig. 1A and 1B show the side coupling portion as a single body supporting the side surface of the upper (100)), and wherein the cushioning member (320) is divided into a plurality (330) thereof, and the divided cushioning members (330) are coupled to the single body or coupled respectively to the divided side coupling portion (310) (figs. 1A-B show the divided cushioning member (330) coupled to the side coupling portion (310)).
Regarding Claim 7, Elder et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Elder et al. further teaches wherein the cushioning member (320) comprises an upper end (324, 326) coupled to a side surface (314) of the coupling member; a support pillar (330) having a first end (see annotated Fig.) connected to the upper end (324, 326), a second end (see annotated Fig.) disposed opposite to the first end, and a pillar portion (see annotated Fig.) that is bent convexly outward and extends from the first end to the second end (figs. 2A-E show the coupling member having an upper end (324, 426) connected to a first end of a support pillar (330), the support pillar having a pillar portion bent convexly and extending between a first and second end); and a lower end (322) spaced apart from the coupling member (310) and connected to the second end of the support pillar (330) (figs. 1AB and 2A-E show the lower end spaced apart from the coupling member (310) and connected to the second end of the support pillar).
Regarding Claim 8, Elder et al. teaches all of the limitations of the midsole assembly of Claim 7, as discussed in the rejections above. Elder et al. further teaches wherein the support pillars (330) are arranged in plural to be spaced apart from each other at intervals along the side surface of the coupling member (310) (figs. 1A-B show the support pillars (330) arranged in plural and spaced apart from one another along the side surface (314) of the coupling member (310)).
Regarding Claim 9, Elder et al. teaches all of the limitations of the midsole assembly of Claim 8, as discussed in the rejections above. Elder et al. further teaches wherein at least one of the plurality of support pillars (330) comprises a plurality of vertical section segments having different centers of curvature, wherein the plurality of vertical section segments comprise vertical section segments with centers of curvature disposed opposite to each other with respect to the support pillar (annotated fig. 3 shows a cross section of a support pillar having a vertical section segment with different centers of curvature disposed opposite of one another).
Regarding Claim 10, Elder et al. teaches all of the limitations of the midsole assembly of Claim 8, as discussed in the rejections above. Elder et al. further teaches wherein at least one of the plurality of support pillars (330) has a width at the pillar portion (see annotated Fig.) that is different from a width at the first end or the second end (annotated fig. 2E shows a support pillar with a different width at the pillar portion that at the first ends).
Regarding Claim 11 in view of the indefiniteness as explained above, Elder et al. teaches all of the limitations of the midsole assembly of Claim 8, as discussed in the rejections above. Elder et al. further teaches wherein each of the plurality of support pillars has an oblong shape having a cross- sectional thickness that is different in size from a width measured along an edge of the coupling member, wherein the plurality of support pillars are spaced apart at different intervals between neighboring ones, or the plurality of support pillars (330) have different widths from each other (fig. 2E shows wherein the plurality of support pillars have different widths from one another).
Regarding Claim 12, Elder et al. teaches all of the limitations of the midsole assembly of Claim 7, as discussed in the rejections above. Elder et al. further teaches wherein the footwear comprises an outsole (210) under the cushioning member (320), wherein the lower end (322) of the cushioning member is attached to the outsole (210) (figs. 4A-B show the outsole under the cushioning member and the lower end of the cushioning member being attached to the outsole (210)).
Regarding Claim 20, Elder et al. teaches footwear (10) comprising the midsole assembly (300) of claim 1 (fig. 1A shows footwear incorporating the midsole assembly (300) of Claim 1).
Regarding Claim 21, Elder et al. teaches all of the limitations of the midsole assembly of Claim 20, as discussed in the rejections above. Elder et al. further teaches the midsole assembly (300) is coupled under at least a rearfoot portion of the upper (100) to support the rearfoot portion (fig. 1A shows the midsole assembly (300) attached under the rearfoot portion of the upper (100) to support the rearfoot portion).
Regarding Claim 22, Elder et al. teaches a midsole assembly (300) of footwear (10) having an upper (100) and an outsole (210), the midsole assembly comprising a support body (320) that supports a side surface of the upper, is bent convexly outward from a side surface of the upper, and extends to the outsole (210) to form an empty space between the upper (100) and the outsole (210) (figs. 1A-B show the support body (320) supporting a side surface of an upper while being bent convexly outwards and extending to the outsole to form an empty space between the upper and outsole).
Regarding Claim 23, Elder et al. teaches all of the limitations of the midsole assembly of Claim 22, as discussed in the rejections above. Elder et al. further teaches wherein the support body (320) is divided into a plurality of parts (330) along an edge of the upper, wherein the plurality of parts are spaced apart from each other and supported between the upper (100) and the outsole (210) (figs 1A-B show the plurality of parts (330) being spaced apart from one another between the upper (100) and outsole (210)).
Regarding Claim 24, Elder et al. teaches all of the limitations of the midsole assembly of Claim 23, as discussed in the rejections above. Elder et al. further teaches wherein each of the plurality of parts (330) of the support body (320) has a strip shape having a width measured along an edge of the upper (figs. 1A-B show the plurality of parts (330) having a strip shape and a width).
Regarding Claim 25, Elder et al. teaches all of the limitations of the midsole assembly of Claim 22, as discussed in the rejections above. Elder et al. further teaches wherein the support body (320) comprises a plurality of vertical section segments (330) having different centers of curvature, wherein the plurality of vertical section segments comprise vertical section segments with centers of curvature disposed opposite to each other with respect to the support body (annotated fig. 3 shows a cross section of a vertical section segment having different centers of curvature that are disposed opposite one another).

    PNG
    media_image1.png
    422
    701
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    723
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    519
    736
    media_image3.png
    Greyscale

Claim(s) 1-5, 7, 12, 13, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 2008/0313928).
Regarding Claim 1, Adams et al. teaches a midsole assembly (10) of footwear (100) providing a cushioning function to the footwear having an upper (92), the midsole assembly (10) comprising: a coupling member (14) coupled to the upper to support the upper (fig. 9B shows the coupling member (14) coupled to the upper via portion (94B) to support the upper); and a cushioning member (12) coupled to a side surface (see annotated Fig.) of the coupling member (14) (fig. 1 shows the cushioning member (12) coupled to the back of the side surface of the coupling member (14)), bent to be convexly curved outward, and extending in a direction away from the upper to form an empty space under the coupling member (fig. 3 shows the cushioning member (12) being convexly curved outward in a direction away from the upper and forming an empty space under the coupling member).
Regarding Claim 2, Adams et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Adams et al. further teaches wherein the footwear comprises an outsole (82) under the upper (92), and the cushioning member (12) extends from the coupling member (14) toward the outsole (82) (paragraph [0034], “An outsole 82 may be provided on the underside of bottom side of the bottom layer 12,” wherein as the outsole is under the bottom layer is it also under the upper (92); fig. 9B shows the cushioning member (12) extending from the coupling member (14) to the outsole (82)).
Regarding Claim 3, Adams et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Adams et al. further teaches wherein the coupling member (14) is configured to be coupled under at least a rearfoot portion of the upper (92) to support the rearfoot portion (fig. 9B shows the coupling member (14) under the rearfoot portion of the upper).
Regarding Claim 4, Adams et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Adams et al. further teaches wherein the coupling member (14) comprises: a base plate (see annotated Fig.) supporting a bottom of the upper; and a side coupling portion (see annotated Fig.) supporting a side surface of the upper (annotated fig. 1 shows the base plate and the side coupling portion positioned so as to support the bottom and side surface of the upper).
Regarding Claim 5, Adams et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Adams et al. further teaches wherein the base plate (see annotated Fig.) is configured to be coupled under a rearfoot portion of the upper (92) to support the rearfoot portion, wherein the side coupling portion (see annotated Fig.) is formed to be curved to surround a side surface of the rearfoot portion and a heel of the upper (fig. 9B shows the entire coupling member (14) including the base plate under the rearfoot portion, and annotated fig. 1 shows the side coupling portion being curved to surround a side surface of the rearfoot portion).
Regarding Claim 7, Adams et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Adams et al. further teaches wherein the cushioning member (12) comprises: an upper end (see annotated Fig.) coupled to a side surface (see annotated Fig.) of the coupling member (14); a support pillar (see annotated Fig.) having a first end (see annotated Fig.) connected to the upper end, a second end (see annotated Fig.) disposed opposite to the first end, and a pillar portion (see annotated Fig.) that is bent convexly outward and extends from the first end to the second end; and a lower end (see annotated Fig.) spaced apart from the coupling member (14) and connected to the second end of the support pillar (annotated fig. 3 shows the cushioning member comprising an upper end coupled to the side surface and the first end of the support pillar, the support pillar also having a second end and a convexly bent pillar portion, and a lower end attached to the second end and spaced apart from the coupling member).
Regarding Claim 12, Adams et al. teaches all of the limitations of the midsole assembly of Claim 1, as discussed in the rejections above. Adams et al. further teaches wherein the footwear comprises an outsole (82) under the cushioning member (12), wherein the lower end of the cushioning member is attached to the outsole (paragraph [0034], “An outsole 82 may be provided on the underside of bottom side of the bottom layer 12,”, wherein the lower end is the underside of the cushioning member (12)).
Regarding Claim 13, Adams et al. teaches all of the limitations of the midsole assembly of Claim 7, as discussed in the rejections above. Adams et al. further teaches wherein the coupling member (14) comprises a coupling protrusion (see annotated Fig.) protruding outwardly on a side surface (see annotated Fig.) of the coupling member, wherein the upper end of the cushioning member (12) comprises a concave coupling groove (see annotated Fig.) to receive the coupling protrusion of the coupling member (annotated fig. 4 shows the protrusion on the side surface and the coupling groove on the upper end, receiving the coupling groove).
Regarding Claim 22, Adams et al. teaches a midsole assembly (10) of footwear (100) having an upper (92) and an outsole (82), the midsole assembly comprising a support body (12, 14) that supports a side surface of the upper (fig. 9B shows the support body (12, 14) supporting a side surface of the upper), is bent convexly outward from a side surface of the upper (fig. 9 shows the support body (12, 14) being bent convexly outward from the side surface of the upper), and extends to the outsole (82) to form an empty space between the upper and the outsole (fig. 9B shows the support body (12, 14) extending from the upper to the outsole and forming an empty space in between).

    PNG
    media_image4.png
    465
    649
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    367
    1026
    media_image5.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (US 2008/0078101) teaches a midsole assembly with a coupling member and a cushioning member having a plurality of pillar portions that extend convexly outwards. Lucas et al. (US 2008/0155861) teaches a midsole assembly with a coupling member and a cushioning member, the cushioning member having a plurality of curved pillar portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732